[Cite as State v. Williams, 2019-Ohio-1931.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO                                        C.A. No.    18AP0004

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
RANDY WILLIAMS                                       WAYNE COUNTY MUNICIPAL COURT
                                                     COUNTY OF WAYNE, OHIO
        Appellant                                    CASE No.   2017 CR-B 000547

                                 DECISION AND JOURNAL ENTRY

Dated: May 20, 2019



        CALLAHAN, Judge.

        {¶1}     Appellant, Randy Williams, appeals his conviction for menacing by the Wayne

County Municipal Court. This Court affirms.

                                                I.

        {¶2}     On February 15, 2017, Mr. Williams met with his counselor at Ana Zao

Community Partners. N.N., a caseworker from Wayne County Children Services (“WCCS”)

who was assigned to a matter involving custody of Mr. Williams’ children, also participated in

the session. Her purpose was twofold: to conduct a regular face-to-face meeting with Mr.

Williams in a secure location and to share an update with him regarding the status of his case.

When N.N. shared with Mr. Williams that WCCS would be returning his children to the custody

of their mother, Mr. Williams became angry, loud, and threatening, then left the meeting. N.N.

waited approximately fifteen minutes before walking to her own car. The following day, after

consulting her direct supervisor, N.N. spoke with police.
                                                2


       {¶3}    Mr. Williams was charged with one count of menacing, a violation of R.C.

2903.22(A). A jury found him guilty, and the trial court sentenced him to 165 days in jail and

imposed a fine of $200. Mr. Williams filed this appeal.

                                               II.

                              ASSIGNMENT OF ERROR NO. 1

       THE JURY VERDICT FINDING MR. WILLIAMS GUILTY OF MENACING
       WAS AGAINST THE SUFFICIENCY OF THE EVIDENCE.

       {¶4}    Mr. Williams’ first assignment of error argues that the State did not produce

sufficient evidence to convict him of menacing. This Court disagrees.

       {¶5}    “Whether a conviction is supported by sufficient evidence is a question of law

that this Court reviews de novo.” State v. Williams, 9th Dist. Summit No. 24731, 2009–Ohio–

6955, ¶ 18, citing State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). The relevant inquiry is

whether the prosecution has met its burden of production by presenting sufficient evidence to

sustain a conviction. Thompkins at 390 (Cook, J., concurring). In reviewing the evidence, we do

not evaluate credibility, and we make all reasonable inferences in favor of the State. State v.

Jenks, 61 Ohio St. 3d 259, 273 (1991). The evidence is sufficient if it allows the trier of fact to

reasonably conclude that the essential elements of the crime were proven beyond a reasonable

doubt. Id.

       {¶6}    Menacing is prohibited by R.C. 2903.22(A), which provides that “[n]o person

shall knowingly cause another to believe that the offender will cause physical harm to the person

or property of the other person * * *.” “Physical harm” to a person is defined as “any injury,

illness, or other physiological impairment, regardless of its gravity or duration.”          R.C.

2901.01(A)(3). Regardless of purpose, a person acts “knowingly” when “the person is aware

that the person’s conduct will probably cause a certain result or will probably be of a certain
                                                 3


nature.” R.C. 2901.22(B). Under R.C. 2903.22(A), therefore, a defendant does not need to

intend to cause the victim to fear physical harm; it is sufficient that the defendant was aware that

his conduct would probably cause that result. In re P.T., 12th Dist. Clinton No. CA2013-02-006,

2013-Ohio-3881, ¶ 21. An “overt threat” is not required. Id. at ¶ 18. “Rather, the statute

proscribes a much broader spectrum of behavior by criminalizing any conduct engaged in by a

person knowing that such conduct would cause another to believe the offender will cause the

other person * * * physical harm.” Id.

       {¶7}    At trial, N.N. described the ongoing course of her interactions with Mr. Williams,

noting that they were marked by “verbal aggression” and had escalated over time. By the time of

her meeting with Mr. Williams on February 15, 2017, N.N. and her supervisors had agreed that

she should not meet with him privately. She described Mr. Williams’ reaction to the information

that she presented to him during the meeting on that occasion:

       He got mad based on the information that I gave him. He, I watched him, he was
       clenching his fists, um, he was not breaking eye contact with me. He was staring
       at me which I perceived to be intimidating. He was pointing his finger in my
       face, raising his voice. Swearing at me.

       ***

       Mr. Williams said that he was no longer working with our agency. That if I
       thought his behavior was bad before I haven’t seen anything yet. That I have no
       idea what he is capable of, but I am going to find out and that that’s not a threat.

N.N. explained that Mr. Williams stood in the doorway of the office where the meeting took

place when the incident occurred and that only approximately five feet separated them. She

noted that both Mr. Williams’ tone and body language were threatening and recalled that his

behavior made her “feel incredibly unsafe and that he may act upon his statements.” Based on

her working relationship with Mr. Williams, N.N. summarized the difference between this

interaction and their previous encounters:
                                                    4


       I had seen Mr. Williams react in anger, [but] this appeared to be very intentional.
       The statements he made, um, the way he interacted with me during that, I
       definitely perceived, it was less of a response to being upset and more intentional
       from the way I perceived it.

N.N. also testified that she waited to leave the facility until approximately fifteen minutes after

Mr. Williams left and that in doing so, she gripped her car keys between her knuckles because

she was unsure whether he was still outside. Mr. Williams’ counselor confirmed N.N.’s account

of the meeting and agreed that his manner was threatening.

       {¶8}    This evidence is sufficient to permit the trier of fact to reasonably conclude,

beyond a reasonable doubt, that Mr. Williams caused N.N. to believe that he would cause her

physical harm with the awareness that his threatening conduct would probably do so. Mr.

Williams’ first assignment of error is overruled.

                              ASSIGNMENT OF ERROR NO. 2

       MR. WILLIAMS’ CONVICTION WAS CONTRARY TO THE MANIFEST
       WEIGHT OF THE EVIDENCE.

       {¶9}    In his second assignment of error, Mr. Williams has argued that his conviction for

menacing is against the manifest weight of the evidence. This Court does not agree.

       {¶10} When considering whether a conviction is against the manifest weight of the

evidence, this Court must:

       review the entire record, weigh the evidence and all reasonable inferences,
       consider the credibility of witnesses and determine whether, in resolving conflicts
       in the evidence, the trier of fact clearly lost its way and created such a manifest
       miscarriage of justice that the conviction must be reversed and a new trial
       ordered.

State v. Otten, 33 Ohio App. 3d 339, 340 (9th Dist.1986). A reversal on this basis is reserved for

the exceptional case in which the evidence weighs heavily against the conviction. Id. at 340,

citing State v. Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983).
                                                  5


       {¶11} In support of this assignment of error, Mr. Williams argues that he did not

“actually threaten[]” N.N. and that any testimony on her part that she perceived his actions to be

a threat is belied by her failure to contact the police. As noted above, however, R.C. 2903.22(A)

does not require “an overt threat.” In re P.T., 2013-Ohio-3881, at ¶ 18. With respect to N.N.’s

reaction, this Court observes that while it is true that she did not call the police immediately after

the meeting, she did attempt to contact her supervisor.           She also testified that when she

successfully contacted her supervisor the following morning, her supervisor called the Orrville

Police Department. N.N. immediately followed up on that call by making a statement in person.

N.N.’s testimony at trial also undermines Mr. Williams’ supposition that she “did not perceive

Mr. Williams[’] conduct to be intimidating * * * [and] [t]herefore, she must have only been

trying to reach her supervisor to notate the incident moving forward as part of the ongoing case

plan.” To the contrary, N.N. consistently described Mr. Williams’ behavior as threatening and

intimidating and noted specifically that she did not feel safe as a result.

       {¶12} Given the evidence in this case, this Court cannot conclude that this is the

exceptional case in which the evidence weighs heavily against the conviction.         Mr. Williams’

second assignment of error is overruled.

                                                 III.

       {¶13} Mr. Williams’ assignments of error are overruled. The judgment of the Wayne

County Municipal Court is affirmed.

                                                                                 Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 6


       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     LYNNE S. CALLAHAN
                                                     FOR THE COURT



TEODOSIO, P. J.
CARR, J.
CONCUR.


APPEARANCES:

KRISTOPHER IMMEL, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and ANDREA D. UHLER, Assistant Prosecuting
Attorney, for Appellee.